DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the amendment dated 01/08/2021.
Claims 1-17 were original.  Claims 18-32 are new.  Claims 1-17, 19, 20 and 22 are canceled.  Claims 18, 21, 23-32 are currently pending in the application. Claim 18 is independent claim.   

Reissue Applications
The revised reissue oath/declaration filed 06/16/2020 is accepted, and an executed declaration is requested.
1/. Claims 18, 21, 23-32 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2/. Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 is confusing and indefinite since it is unclear as to what is the difference between “main wire segment” and “branch wire segment” as compared to “common segment”, and “separate segments” as newly recited in claim 18.  
 
Response to Arguments
 Applicant’s arguments, see Applicant’s Remarks, pages 5-6, filed 01/08/2021, with respect to the rejection of claims 18, 21, 23-32 have been fully considered and are persuasive.  The rejection of 18, 21, 23-32 over Kawamura has been withdrawn. 


                                             Conclusion 
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,667,245 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991


/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991